


Exhibit 10.2    


    


FIRST AMENDMENT TO FACILITY AGREEMENT




FIRST AMENDMENT TO FACILITY AGREEMENT (this “Amendment”), dated as of July 10,
2015, by and among ALPHATEC HOLDINGS, INC., a Delaware corporation (“Borrower”),
DEERFIELD PRIVATE DESIGN FUND II, L.P., DEERFIELD PRIVATE DESIGN INTERNATIONAL
II, L.P., and DEERFIELD SPECIAL SITUATIONS FUND, L.P.(collectively referred to
as the “Lenders” and together with the Borrower, the “Parties”).
RECITALS:
A.    Borrower and Lenders have entered into that certain Facility Agreement
dated as of March 17, 2014 (as the same may be amended, modified, restated or
otherwise supplemented from time to time, the “Facility Agreement”).
B.    Borrower desires to enter into an amendment to the First Lien Facility to
increase the Indebtedness under the First Lien Facility.
C.    Lenders are willing to amend the Facility Agreement to increase such
Permitted Indebtedness on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Parties agree as follows:
1.Defined Terms. Capitalized terms used herein which are defined in the Facility
Agreement or other Loan Documents, unless otherwise defined herein, shall have
the meanings ascribed to them in the Facility Agreement and the other Loan
Documents. The Recitals to this Amendment are incorporated herein in their
entirety by this reference thereto.
2.Amendments to Facility Agreement. Upon the satisfaction of the conditions set
forth in Section 3 of this Amendment the Facility Agreement is hereby amended as
follows:
a.Subsection (ix) of the definition of Permitted Indebtedness in Section 1.1 of
the Facility Agreement is hereby deleted in its entirety and the following is
inserted in substitution therefor:
“(ix) Indebtedness under the First Lien Facility in an amount not to exceed
Seventy Six Million Five Hundred Thousand Dollars ($76,500,000) at any time
outstanding.”
3.Conditions Precedent. The effectiveness of this Amendment is subject to the
following conditions precedent:
a.Amendment. The Borrower and the Lenders shall each execute and deliver this
Amendment.
b.Performance; No Default. The Borrower shall have performed and complied with
all agreements and conditions contained in the Facility Agreement and the other
Loan Documents to be performed by or complied with by the Borrower prior to the
date hereof.
c.First Lien Facility. The Borrower and the lenders and agent under the First
Lien Facility shall have entered into an amendment to the First Lien Facility in
the form of Exhibit A attached hereto and Borrower shall have provided Lenders
with an executed copy thereof.




--------------------------------------------------------------------------------




d.    Legal Fees and Expenses. The Borrower shall have reimbursed Lenders for
all out-of-pocket costs, fees and expenses, including legal fees and expenses,
incurred in connection with the negotiation, drafting and closing of this
Amendment and any related Loan Documents.
4.Representations and Warranties. The Borrower hereby represents and warrants to
Lenders as follows:
a.As of the date hereof, except as expressly modified by the amendments in
Section 2 above, the representations and warranties of Borrower contained in the
Loan Documents are (i) in the case of representations and warranties qualified
by “materiality,” “Material Adverse Effect” or similar language, true and
correct in all respects and (ii) in the case of all other representations and
warranties, true and correct in all material respects, in each case on and as of
the date hereof as if made as of the date of this Amendment, except to the
extent that any such representation or warranty relates to a specific date, in
which case such representation and warranty shall be true and correct in all
respects or all material respects, as applicable, as of such earlier date;
b.No Event of Default exists; and
c.The Borrower has the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by this Amendment and each of the
other Loan Documents to which it is a party and otherwise to carry out its
obligations hereunder and thereunder. The Borrower’s execution and delivery of
each of this Amendment and the other Loan Documents to which it is a party and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action on the part of the
Borrower, and no further corporate action is required by the Borrower, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals (as defined below). Each of the Amendment
and the other Loan Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Borrower and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application. The execution,
delivery and performance of this Amendment by the Borrower and the consummation
of the transactions therein contemplated will not (A) conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any Lien (other than
Permitted Liens) upon any assets of the Borrower pursuant to, any material
agreement to which the Borrower is a party or by which the Borrower is bound or
to which any of the assets of the Borrower is subject, (B) result in any
violation of or conflict with the provisions of the Organizational Documents,
(C) result in the violation of any material Applicable Laws in any material
respect or (D) result in the violation of any judgment, order, rule, regulation
or decree of any Governmental Authority. No consent, approval, authorization or
order of, or registration or filing with any Governmental Authority is required
for the execution, delivery and performance of any of the Amendment and the
other Loan Documents or for the consummation by the Borrower of the transactions
contemplated thereby except for those that have been made or obtained prior to
the date of this Agreement (the “Required Approvals”).
5.No Further Amendments; Ratification of Liability. Except as amended hereby,
the Facility Agreement and each of the other Loan Documents shall remain
unchanged and in full force and effect in accordance with their respective
terms. Borrower as a debtor, grantor, pledgor, guarantor or assignor, or in any
similar capacity in which it has granted Liens or acted as an accommodation
party or guarantor, as the case may be, hereby ratifies, confirms and reaffirms
its liabilities, its payment and performance obligations (contingent or
otherwise) and its agreements under the Facility Agreement and the other Loan
Documents, all as amended by this Amendment and the liens and security interests
granted, created and perfected thereby. The Lenders’ agreement to the terms of
this Amendment or any other amendment of the Facility Agreement or any other
Loan Document shall not be deemed to establish or create a custom or course of
dealing among




--------------------------------------------------------------------------------




Borrower and Lenders. This Amendment, together with the other Loan Documents,
contains the entire agreement among Borrower and Lenders contemplated by this
Amendment.
6.Incorporation by Reference. The provisions of Article 6 of the Facility
Agreement are incorporated herein by reference mutatis mutandis.


[Remainder of Page Intentionally Left Blank, signature page follows]






    








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.
BORROWER:


ALPHATEC HOLDINGS, INC.


By:     /s/ Michael O’Neill
Name: Michael O’Neill
Title:    Chief Financial Officer






LENDERS:


DEERFIELD PRIVATE DESIGN FUND II, L.P.


By:    Deerfield Mgmt., L.P., its General Partner
By:    J.E. Flynn Capital, LLC, its General Partner




By:    /s/ David J. Clark
Name:    David J. Clark
Title:    Authorized Signatory




DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.


By:    Deerfield Mgmt., L.P., its General Partner
By:    J.E. Flynn Capital, LLC, its General Partner




By:    /s/ David J. Clark
Name:    David J. Clark
Title:    Authorized Signatory




DEERFIELD SPECIAL SITUATIONS FUND, L.P.


By:    Deerfield Mgmt., L.P., its General Partner
By:    J.E. Flynn Capital, LLC, its General Partner




By:    /s/ David J. Clark
Name:    David J. Clark
Title:    Authorized Signatory






--------------------------------------------------------------------------------








EXHIBIT A










